 


109 HR 1837 IH: To amend the Endangered Species Act of 1973 to establish limitations on the designation of critical habitat, and for other purposes.
U.S. House of Representatives
2005-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1837 
IN THE HOUSE OF REPRESENTATIVES 
 
April 26, 2005 
Mr. Flake (for himself, Mr. Hayworth, Mr. Renzi, Mr. Shadegg, and Mr. Franks of Arizona) introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Endangered Species Act of 1973 to establish limitations on the designation of critical habitat, and for other purposes. 
 
 
1.Limitation on designation of critical habitatSection 4(b)(2) of the Endangered Species Act of 1973 (16 U.S.C. 1533(b)(2)) is amended by adding at the end the following: The Secretary shall not designate as critical habitat any habitat located within the high water mark of a water storage reservoir, water diversion structure, canal, or other artificial water delivery facility, if such habitat is periodically created and destroyed as a result of fluctuations in water levels caused by operation of the water storage reservoir, water diversion structure, canal, or other artificial water delivery facility.. 
2.Considerations in determining likelihood of destruction or adverse modification of the critical habitatSection 7(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(3)) is amended by adding at the end the following: 
 
(C) In determining whether a Federal agency action is likely to result in the destruction or adverse modification of the critical habitat of a species, the Secretary shall consider the offsetting effects of habitat conservation measures proposed to be implemented as part of the action, including the protection and management of alternative habitat, whether or not designated as critical habitat, that has or is likely to develop the primary constituent elements of critical habitat.. 
3.Amendments relating to incidental take permitsSection 10(a) of the Endangered Species Act of 1973 (16 U.S.C. 1539(a)) is amended by adding at the end of paragraph (2) the following: 

(D)The requirements of paragraph (2)(B)(ii) shall be deemed satisfied if the Secretary finds that the minimization and mitigation measures proposed to be implemented are rationally related to the level of take under the plan..  
4.Exemption from liability for take of listed aquatic speciesSection 10 of the Endangered Species Act of 1973 (16 U.S.C. 1539) is amended by adding at the end the following: 
 
(k)Exemption from liability for take of listed aquatic speciesThe operator of a water storage reservoir, water diversion structure, canal, or other artificial water delivery facility shall not be in violation of section 9(a) by reason of any take of any aquatic species listed under section 4(c) that results from predation, competition, or other adverse effects attributable to non-native aquatic species introduced by another person into the river basin in which the water storage reservoir, water diversion structure, canal, or other artificial water delivery facility is located.. 
 
